                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DONNA M. HARCUS,

                   Plaintiff,

      v.                                           Case No. 19-cv-1449-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER REQUIRING PLAINTIFF TO FILE AN AMENDED MOTION FOR
     LEAVE TO PROCEED WITHOUT PREPAYING THE FILING FEE


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff’s affidavit does not provide enough facts for the court to

determine whether she can pay the filing fee. The affidavit indicates that the

plaintiff is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 3 at 1. The only source of income the

plaintiff lists is $194 from “Food Assistance,” id. at 2, and the only expenses

the plaintiff lists are “$194.00 for food,” id. The court is perplexed as to how the

                                         1
plaintiff is living. She lists no rent or mortgage payment, she doesn’t own a car

or a home, she has no property of value or cash on hand or in a checking or

savings account. Id. at 2-4. Perhaps the plaintiff lives with family or friends free

of charge, perhaps those family or friends also provide for her needs outside of

food, but there is nothing telling the court whether that’s the case or who

supports the plaintiff. The court will ask the plaintiff to clarify her living

situation in her amended motion. The plaintiff is represented by counsel, who

should assist her in filling out the amended request.

      The court ORDERS that the plaintiff must file an amended affidavit by

the end of the day on November 6, 2019. If the plaintiff does not provide a new

affidavit in time for the court to receive it by the deadline, the court will deny

her application to proceed without prepayment of the filing fee and will require

her to pay the full $400 filing fee by a date certain.

      Dated in Milwaukee, Wisconsin this 16th day of October, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          2
